Title: From John Adams to John Quincy Adams, 29 September 1817
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Septr. 29. 1817

I may now congratulate you on your Arrival at the Seat of our national Government: yourself your excellent Lady, all your Friends relations and domesticks, are We hope, in good health.
Your Interview with the President; to whom present my affectionate respects, So Soon after his Arrival must have been very agreable to both.
As the Endemic dissentary is not yet abated your oldest Son is with Us and a very pleasant Companion he is; Still an indefatigable Member of the family of Search. The two younger ones are Steady at School and We hear pleasant Accounts of their dilligence and Success in their Studies. They come up on Saturday Evenings and return on Sunday Evenings that they may not loose a Lesson.
We seem to have forgotten, here, that there are any Such things as public Affairs. The approaching Cattle Show is the only Theme.
I Shall Send you a line as often as I can. But give yourself no Anxiety to answer me. Your time and Attention must be So much monopolised by the functions of your Office, that mere private family matters must give Way. We are all well but Louisa who has had an ill turn but is growing better. I am with the tenderest Affection to you / and yours
John Adams
P.S. George has found my old Friend of 65 Years Fenning to my great Joy.

